Citation Nr: 0830511	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  04-10 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
sleep apnea.  



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran had active service from January 1984 to January 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In March 2006, the Board denied service connection for PTSD 
and for gastroesophageal reflux disease (GERD).  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  The Court found that the GERD claim was 
abandoned.  The Court also vacated the March 2006 Board 
decision denying service connection for PTSD and remanded 
that issue for further development and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that his ship was attacked during an 
incident in the Gulf of Sidra in March 1986.  The Court has 
pointed out that VA has a duty to attempt to verify the 
claimed stressors by obtaining any available Federal records.  
Pursuant to the decision of the Court, VA must make further 
attempts to develop the veteran's claimed stressors.  

A January 2008 rating decision denied benefits under 
38 U.S.C.A. § 1151 for sleep apnea.  The veteran's notice of 
disagreement was received in April 2008.  There is no record 
of a statement of the case being issued.  Where a claimant 
files a notice of disagreement and the RO has not issued a 
statement of the case (SOC), the issue must be remanded to 
the RO for an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should review the claim for 
benefits under 38 U.S.C.A. § 1151 for 
sleep apnea.  If the decision remains 
adverse, the RO should send the veteran 
and his representative a SOC on the 
issue.  

The veteran is cautioned that he must 
make a timely response to the SOC, or 
the Board will not have jurisdiction of 
the appeal.  

2.  The AOJ should request copies of 
deck logs from the U.S.S. Saratoga 
(CV60) for March 1986 from the National 
Archives and Records Administration.  

3.  The AOJ should request stressor 
confirmation for the March 1986 
incident from the U.S. Army and Joint 
Services Records Research Center 
(JSRRC).  

4.  The veteran should be afforded a 
PTSD examination.  The claims folder 
should be made available to the 
examiner for review.  Any indicated 
tests or studies should be done.  The 
examiner should express an opinion as 
to whether it is at lest as likely as 
not (a 50 percent or greater 
probability) that the veteran has PTSD 
as the result of stressors in service.   

5.  The AOJ should then readjudicate the 
claim for service connection for PTSD in 
light of any evidence added to the record.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




